Citation Nr: 0717892	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 
2004, for a 70 percent evaluation for anxiety reaction with 
conversion features.

2.  Entitlement to an effective date earlier than April 19, 
2004, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which assigned a 70 percent rating for 
service-connected anxiety reaction with conversion features 
effective April 19, 2004 (the date of VA treatment records 
showing increased symptoms), granted entitlement to a total 
disability rating based on individual unemployability (TDIU) 
effective April 19, 2004 (the date that the schedular 
criteria for TDIU were met), and found that eligibility for 
Dependents' Educational Assistance was established from 
April 19, 2004.  The veteran and his service representative 
were notified of this decision in September 2004.  He 
disagreed with this decision in December 2004, seeking an 
effective date earlier than April 19, 2004, for the 
70 percent evaluation for anxiety reaction with conversion 
features and for a TDIU.  The veteran perfected a timely 
appeal on these claims in April 2005.

The Board notes that, in June 2003, it remanded a claim for a 
disability rating in excess of 50 percent for anxiety 
reaction with conversion features to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  An informal conference was held at the RO on 
this claim in January 2004, at which time the veteran and his 
service representative contended that, in fact, the issue in 
appellate status was entitlement to an effective date earlier 
than September 14, 1998, for a 50 percent rating for anxiety 
reaction with conversion features.  They also alleged that VA 
had committed clear and unmistakable error (CUE) in two prior 
final rating decisions issued in August 1976 and March 1979.  
In January 2004, the RO issued a statement of the case to the 
veteran and his service representative on the issue of an 
effective date earlier than September 14, 1998, for a 50 
percent rating for anxiety reaction with conversion features, 
to include as due to CUE.  The veteran's service 
representative subsequently notified VA in December 2004 that 
the veteran wanted to withdraw "all pending appeals" except 
for the two claims listed on the first page of this decision.  
See 38 C.F.R. § 20.204.  Thus, an issue with respect to an 
increased rating in excess of 50 percent for anxiety reaction 
with conversion features prior to September 14, 1998, to 
include as due to CUE, is no longer in appellate status.  


FINDINGS OF FACT

1.  On a VA Form 21-4138 date-stamped as received at the RO 
on October 29, 1998, the veteran filed a claim for a 
disability rating in excess of 10 percent for service-
connected anxiety reaction with conversion features.

2.  Increased symptoms and an inability to secure and 
maintain gainful employment due to the service-connected 
psychiatric disorder were initially demonstrated at the time 
of a VA outpatient psychiatric consultation on March 6, 2001.

3.  The medical evidence shows that, prior to March 6, 2001, 
the veteran's service-connected anxiety reaction with 
conversion features was manifested by, at most, occupational 
and social impairment with reduced reliability and 
productivity due to periodic nightmares and flashbacks, 
reports of auditory hallucinations, feelings of paranoia and 
isolation, no suicidal ideation, and generalized anxiety.

4.  The medical evidence also shows that, prior to March 6, 
2001, the veteran's inability to secure and maintain gainful 
employment was attributed to  non-service-connected 
conditions.






CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 6, 
2001, for a 70 percent evaluation for anxiety reaction with 
conversion features and a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 5101(a), 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2003 and May 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claims, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The September 2003 VCAA notice 
was furnished to the veteran and his service representative 
prior to the July 2004 rating decision that is the subject of 
this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Veterans Court's earlier holding 
in Sanders that an appellant has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, as will be explained below in greater detail, 
the preponderance of the evidence is against the appellant's 
claims.  Thus, any questions as to the disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the currently appealed claims were subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
issued in June 2006.  The Federal Circuit has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  
(1) The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini II, supra, at 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the June 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, the prejudice raised by the timing 
of the duty to notify the veteran of the Dingess elements is 
rebutted.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports, and Social Security Administration (SSA) 
records.  The veteran was offered the opportunity to testify 
in support of his earlier effective date claims at a Board 
hearing, although he declined do so.  There is no indication 
of any additional relevant evidence that has not been 
obtained, to include VA medical records dated prior to 
April 19, 2004.  There is no duty to provide an examination 
or a medical opinion because such evidence would not be 
relevant to the earlier effective date issues on appeal; any 
relevant medical evidence would be dated prior to April 19, 
2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the claims file shows that the RO denied the 
veteran's claim for a disability rating in excess of 
10 percent for anxiety reaction with conversion features in a 
rating decision dated on July 23, 1980, and issued to the 
veteran and his service representative on August 28, 1980.  
As there is no notice of disagreement with this rating 
decision, it became final.

The next communication from the veteran and his service 
representative occurred on October 29, 1998, when the veteran 
submitted a signed VA Form 21-4138, "Statement In Support Of 
Claim." This form was date-stamped as received at the RO on 
October 29, 1998.

A review of the VA Form 21-4138 received at the RO on 
October 29, 1998, shows that the veteran requested that his 
service-connected anxiety reaction with conversion features 
be reevaluated by VA because it had worsened.  The veteran 
stated that all pertinent medical records were located at the 
VA Medical Center in Las Vegas, Nevada.  He signed this form 
and dated it on October 29, 1998.

In a rating decision dated on July 27, 1999, the RO assigned 
a 30 percent evaluation for anxiety reaction with conversion 
features effective October 29, 1998, the date that VA 
received this claim.  The veteran and his service 
representative were notified of this decision on August 13, 
1999.  Following receipt of additional VA treatment records 
at the RO, in a rating decision dated on September 7, 1999, 
the RO assigned a 50 percent evaluation for anxiety reaction 
with conversion features effective September 14, 1998, the 
date that the veteran was hospitalized for treatment of this 
disability.  The veteran and his service representative were 
notified of this decision on September 23, 1999.  In May 
2000, the veteran perfected a timely appeal on the issue of 
an increased rating in excess of 50 percent for anxiety 
reaction with conversion features.  However, as noted in the 
Introduction, the veteran subsequently withdrew this appeal 
in a written statement submitted by his service 
representative.

The next communication from the veteran and his service 
representative occurred on April 20, 2000, when the veteran 
submitted a signed VA Form 21-8940, "Veteran's Application 
For Increased Compensation Based On Unemployability" and 
attached a lengthy written statement on a VA Form 21-4138.  
The veteran's VA Form 21-8940 was signed and dated on 
March 29, 2000, and was date-stamped as received at the RO on 
April 20, 2000.  The veteran's VA Form 21-4138 attached to 
his VA Form 21-8940 was signed and dated on March 28, 2000, 
and date-stamped as received at the RO on April 20, 2000.

The veteran was evaluated at a VA psychiatric clinic on March 
6, 2001. The diagnoses were post-traumatic stress disorder, 
severe, chronic, and history of generalized anxiety disorder. 
The Global Assessment of Functioning score was 35. It was the 
opinion of the examining psychologist that the veteran was no 
longer able to sustain gainful employment. His prognosis was 
described as poor and his disability as chronic.

A review of the veteran's VA Form 21-8940 received at the RO 
on April 20, 2000, shows that the veteran identified 
"depression/schizophrenia" as the service-connected 
disability that prevented him from securing or following any 
substantially gainful occupation.  He reported that this 
disability had affected his full-time employment beginning in 
1966 or 1967.  He had last worked in 1975 and had become too 
disabled to work between 1967 and 1975.  The veteran had not 
tried to obtain employment since becoming too disabled to 
work.  He stated, "After being reduced in disability by the 
VA, I was unable to live properly."

A review of the veteran's SSA records shows that the veteran 
was treated for a variety of complaints, to include low back 
strain and chronic schizophrenia, in the late 1970's and 
1980's.

In a rating decision dated on December 17, 2001, the RO 
denied a claim for an effective date earlier than 
September 14, 1998, for a 50 percent evaluation for anxiety 
reaction with conversion features.  The veteran and his 
service representative were notified of this decision on 
January 2, 2002.  In a memorandum dated on July 18, 2002, and 
date-stamped as received at the RO on July 18, 2002, the 
veteran's service representative notified VA that the veteran 
disagreed with the denial of his claim for an effective date 
earlier than September 14, 1998, for a 50 percent evaluation 
for anxiety reaction with conversion features.  Attached to 
this memorandum were several lengthy written statements from 
the veteran in which he disputed a recent VA examination.

A review of a Decision Review Officer (DRO) informal 
conference report dated on January 13, 2004, shows that the 
DRO met with the veteran and his service representative and 
they clarified that the veteran wanted an earlier effective 
date of April 15, 1976, for a 50 percent rating for anxiety 
reaction with conversion features.  

In March 2004, SSA notified VA that the veteran had been in 
receipt of SSA disability benefits since 1976.

As noted above, in a rating decision dated on July 13, 2004, 
the RO assigned an evaluation of 70 percent for anxiety 
reaction with conversion features effective April 19, 2004, 
the date of a VA examination showing increased symptoms, and 
granted a TDIU effective April 19, 2004, the date that the 
veteran met the schedular criteria for a TDIU.  

The veteran's service representative submitted a memorandum 
to the RO dated on December 29, 2004, and date-stamped as 
received at the RO on December 30, 1994, in which he notified 
VA that the veteran "wishes to withdraw all pending appeals 
with the VA, except that he still wants to pursue an earlier 
effective date for the recent increase to 70% with individual 
unemployability."  Attached to this memorandum was a VA 
Form 21-4138 signed by the veteran and dated December 13, 
2004, in which the veteran stated, "I wish to withdraw all 
pending appeals with the VA except that I still want to 
pursue an earlier effective date for the recent increase to 
70% and [TDIU]."  

In a July 21, 2006, statement submitted in lieu of a VA 
Form 646, the veteran's service representative contended that 
the effective date for the 70 percent evaluation for anxiety 
reaction with conversion features and for TDIU should be 
September 14, 1998.  

The veteran's service representative notified VA on July 25, 
2006, that the veteran had no further evidence to submit in 
support of his claims.


Analysis

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon, supra.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran has asserted that he is entitled to an effective 
date earlier than April 19, 2004, for the 70 percent 
evaluation for anxiety reaction with conversion features and 
for a TDIU based on allegations that he has suffered from 
severe anxiety symptoms at least since 1976 and has been 
unemployable as a result of his service-connected anxiety 
reaction with conversion features since that time.  The Board 
observes, however, that the law and regulations on effective 
dates of awards of disability compensation are clear.  The 
effective date of an original claim for compensation or a 
claim for compensation reopened after a final disallowance is 
the date that entitlement arose or the date that the claim 
was received by VA, whichever is the later date (emphasis 
added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran's claim for an increased rating in excess of 
10 percent for anxiety reaction with conversion features was 
denied in a rating decision dated on July 23, 1980, and 
issued on August 28, 1980.  This decision was not appealed 
and is final in the absence of a showing of CUE. 

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than mere disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

Contrary to the assertions of CUE, the August 1980 rating 
decision was supported by the evidence on file at the time 
and the applicable law and regulations.  The evidence 
considered by the RO in the August 1980 rating decision 
included a November 1978 letter from R.A.K., M.D. (-initials 
used to protect privacy) (Dr. R.A.K.), reports of VA 
examinations in January and December 1979, and the veteran's 
testimony at an August 1979 RO hearing.  This evidence shows 
that the veteran was being treated for complaints of 
schizophrenia and an epileptic disorder at that time.  For 
example, Dr. R.A.K. stated that the veteran "has been 
evaluated repeatedly as suffering from schizophrenic 
disorder."  Dr. R.A.K. also stated that the veteran's 
personality disorder and grand mal epilepsy were related to 
active service and had worsened.  The veteran was only 
diagnosed with schizophrenia following VA examination in 
January 1979.  He testified somewhat incoherently as to his 
psychiatric symptoms at his RO hearing in August 1979.  On VA 
examination in December 1979, the VA examiner noted that the 
veteran was markedly paranoid with no suicidal or homicidal 
ideation and was "rather unhappy" and "not too adjusted to 
his present life."  The diagnoses included a history of 
anxiety reaction with a tendency to conversion and 
schizophrenia.  The Board finds that, because the evidence 
showed no increase in symptoms of the veteran's service-
connected anxiety reaction with conversion features, the RO 
correctly concluded in the August 1980 rating decision that 
the evidence did not support an evaluation in excess of 
10 percent for this disability.  Because the August 1980 
rating decision was not undebatably erroneous, there is no 
CUE in this decision.

With regard to the veteran's contention that he is entitled 
to an effective date earlier than April 19, 2004, for the 
70 percent rating for anxiety reaction with conversion 
features, the Board finds that .Increased symptoms and an 
inability to secure and maintain gainful employment due to 
the service-connected psychiatric disorder were initially 
demonstrated at the time of a VA outpatient psychiatric 
consultation on March 6, 2001. In reaching this conclusion 
the Board recognizes that service connection for PTSD has not 
been recognized. PTSD, however, is itself an anxiety 
disorder, and whether the diagnosis of PTSD recorded on March 
6, 2001, was correct, the symptoms exhibited by the veteran 
at that time were those of an anxiety disorder and should not 
be dissociated from the service-connected condition. It is 
clear that the veteran has experienced a chronic psychiatric 
condition for many years, labeled with various diagnoses. It 
is the opinion of the Board, after a careful review of the 
record, that the criteria for a 70 percent evaluation and a 
total disability rating based on individual unemployability 
were initially satisfied on March 6, 2001. The benefit of the 
doubt is resolved in the veteran's favor. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Prior to March 6, 2001, the objective medical evidence does 
not show that the veteran experienced occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships.  

With respect to the veteran's contention that he was 
precluded from securing and maintaining substantially gainful 
employment due to his service-connected anxiety reaction , 
the Board acknowledges that the veteran reported that he last 
worked in 1975.  SSA confirmed that the veteran has been in 
receipt of SSA disability benefits since 1976.  However, the 
SSA records show that the veteran was treated for a variety 
of complaints, to include low back strain and chronic 
schizophrenia, in the 1970's and 1980's, or more than 
2 decades before he filed his TDIU claim in April 2000.  The 
SSA records do not show complaints of or treatment for the 
veteran's service-connected anxiety reaction with conversion 
features, although they include duplicate copies of certain 
of the veteran's VA treatment records.  The VA psychiatrist 
concluded on April 9, 2003, that the veteran remained 
paranoid, isolated, and could not handle being with others.  
None of the medical evidence shows that the veteran was 
precluded from securing and maintaining substantially gainful 
employment as a result of his service-connected anxiety 
reaction with conversion features.  The Board also has taken 
into account the opinion expressed by a VA psychiatrist in 
April 2006 to the effect that the veteran's "permanent 
disability" should go back to 1998 when he filed his claim. 
This opinion, however, was based on a history provided by the 
veteran, not a review of the voluminous evidence of record, 
and thus is of minimal probative value. See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  


ORDER

Entitlement to an effective date of March 6, 2001, for a 
70 percent evaluation for anxiety reaction with conversion 
features is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an effective date of March 6, 2001, for a 
total disability rating based on individual unemployability 
(TDIU) is granted, subject to the law and regulations 
governing the payment of monetary benefits.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


